Woodward, J.:
The plaintiff brings this action for conversion of a horse. The defendant pleaded a counterclaim for board of the horse, and claimed that the animal died while in his possession as a veterinary for the purpose of treatment. It developed upon the trial that the defendant was not licensed to practice, and the counterclaim was dismissed. Upon the issue of conversion, it appeared that the plaintiff placed the horse in the custody of the defendant for treatment; that the horse was treated for some time, and that when the plaintiff went to the defendant and demanded that the horse be produced the defendant stated that the horse was dead, that it had died some time previously. The plaintiff produced a witness who had previously owned the horse and from whom the plaintiff had purchased the same. This witness testified that he had seen the horse exposed for sale at an auction room at about the time of the alleged death of the horse. The jury appears to have accepted this testimony as true, and has found a verdict for the plaintiff. There is merely a question of fact involved, and upon a conflict of evidence the jury has found for the plaintiff. The judgment and order appealed from should be affirmed, with costs. Hirschberg, P. J., Jenks, Rich and Carr, JJ., concurred. Judgment and order affirmed, with costs.